DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/16/2020, 02/25/2021, and 10/25/2021 were  considered by the examiner.
The information disclosure statement filed 11/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it appears to be a duplication of the IDS submitted on 10/16/2020.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kluss (US 2011/0025054).

Re Clm 1: Kluss discloses a connector (see Figs. 1-5) comprising: 
a connecting body (the body of 10 that includes 42 and 43, see Figs. 1-5) having a fluid passage (see the bore) that extends at least part way therethrough (see Fig. 1); 
a seal (17) configured to provide a seal with an outer portion of a fluid tube (see Fig. 1); 
a cartridge (13) located near the connecting body (see Fig. 1), the cartridge having a hollow portion therethrough (see Fig. 1); 

a demount part (30 not 27) being movable cartridge part within the hollow portion of the cartridge and configured to move the one or more teeth to a position (via 27) to allow the fluid tube to be released (see Fig. 1); and 
a sleeve (50) covering at least part of the cartridge and the connecting body (see Fig. 1), wherein a latch (51, 53, and 55) is located on one of the sleeve or the connecting body and a mating catch (56 and the portion of 42 and 43 that abuts 51) is located on the other of the sleeve or the connecting body (see Fig. 1) such that engagement of the latch with the catch connects the sleeve to the connecting body (see Fig. 1) and assists in restraining movement of the cartridge (see Fig. 1). 
Re Clm 2: Kluss discloses the latch (51, 53, and 55) is on the sleeve and the catch is on the connecting body (42 and 43, see Fig. 1). 
Re Clm 3: Kluss discloses wherein the latch is configured to rotate about a sidewall (the end wall of 42) connected (connected being defined as linked) thereto in order to engage with the catch (the latch is made to or is capable of being rotate about a sidewall connected thereto in order to engage with the catch, in order to align 56 and 55).  
Re Clm 4: Kluss discloses wherein the latch includes one or more protrusions (53 and 51) extending from the sidewall (see Fig. 1).  


Re Clm 6: Kluss discloses wherein the latch (at 51 and 55) extends transversely from a side wall (52) connected thereto.
Re Clm 7: Kluss discloses wherein the latch (at 53) extends in a direction of about 5 degrees (about 5 degrees being defines as between 1 degrees to 89 degrees) transversely to the side wall (see Fig. 1).  
Re Clm 8: Kluss discloses wherein engagement of the catch with the latch assists in preventing rotation of the sleeve relative to the connecting body (see Fig. 1 where the engagement of 55 and 56 assists in preventing rotation of the sleeve relative to the connecting body).  
Re Clm 9: Kluss discloses wherein the demount part (30 not 27) remains out of engagement with the teeth (see Fig. 1), and thereby does not allow the fluid tube to be released, even when an external force is applied over a distance from at least the demount part to the cartridge (see Fig. 1, when a radially inward force is applied).  
Re Clm 10: Kluss discloses wherein the external force is provided on a free end of the demount ring (see Fig. 1, when a radially inward force is applied).  
Re Clm 11: Kluss discloses wherein an end of the demount ring ends proximal (proximal defined as close) to an end of the cartridge (see Fig. 1).  

Re Clm 13: Kluss discloses wherein the protecting ring includes a stop (the surface closest to the O-ring) that assists in ensuring the seal is captured in a space where retention of the seal is suitable (see Fig. 1).  
Re Clm 14: Kluss discloses wherein the protecting ring includes a protrusion (the radially inward protruding portion that protrudes inwards from the flat portion closest to 20) that assists in supporting the fluid tube (see Fig. 1).  
Re Clm 15: Kluss discloses a connector assembly comprising: a connecting body (see the body in either Fig. 3 or Fig. 2, where the body of 10 includes 42 and 43, see Figs. 1-5) having a fluid passage that extends at least part way therethrough (Fig. 3 or Fig. 2); a first connector as claimed in claim 1 (see claim 1 above) including the connecting body (see the connecting body in either Fig. 3 or Fig. 2); and a second connector (see the other connecting body in either Fig. 3 or Fig. 2) as claimed in claim 1 (see claim 1) including the connecting body (Fig. 3 or Fig. 2).
Re Clm 16: Kluss discloses a connector (see Figs. 1-5) comprising: a connecting body (the body of 10 that includes 42 and 43, see Figs. 1-5) having a fluid passage that extends at least part way therethrough (see the bore); a seal (17) configured to provide a seal with an outer portion of a fluid tube (see Fig. 1); a cartridge (13) located near the connecting body, the cartridge having a hollow portion therethrough (see Fig. 1); a grab part (18) having one or more teeth that are configured to retain the fluid tube (see Fig. 1), the grab part being located between the cartridge and the seal (see Fig. 1); a demount part (30 not 27) being movable within the hollow portion of the cartridge and 
Re Clm 17: Kluss discloses a kit for connecting two fluid tubes, the kit comprising: a plurality of connectors as claimed in claim 1 (see claim 1 and Figs. 2-4); and a fluid tube (11, 72, the other 72, and/or 61).  
Re Clm 19: Kluss discloses wherein the connecting body comprises one of a straight-line connector, a T connector, a Y-connector, an elbow connector, a blind end connector, or a connector changing diameter (see Figs. 1-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluss (US 2011/0025054) as applied to claims 1-17 and 19 above.


Kluss fails to disclose configured to move about 2-5 mm (about 2-5 mm being defines as between .01 mm degrees to 9.9 mm).
Kluss discloses a longitudinal gap which would allow seal movement to occur, similar to applicant’s claimed invention.  However, Kluss is silent as to the exact amount of movement.  Movement of a seal allows for the seal not to bind, roll, or aids in preventing the seal to distort rather than tear.  Where such a configuration would aid in preventing damage to the seal, alternatively, movement of a seal would yield the same predictable result of forming a leak free joint. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have allowed movement of the seal about 2-5 mm, since it has been held that rearranging parts of an invention involves only routine skill in the art, for the purpose of aid in preventing damage to the seal, alternatively, movement of a seal would yield the same predictable result of forming a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Kluss, to have had movement of the seal about 2-5 mm, for the purpose of aid in preventing damage to the seal, alternatively, movement of a seal would yield the same predictable result of forming a leak free joint.  In re Japikse, 86 USPQ 70.  
Re Clm 20: Kluss discloses a connector (see Figs. 1-5) for a fluid tube having an outer diameter, the connector having proximal and distal ends and extending along a 
 Kluss fails to disclose that the disclosed grab ring has a plurality of teeth and that the disclosed latch is resiliently flexible.
However, Kluss discloses in paragraph [0021] that the latch can be made from copper or stainless steel, and these materials are known to have an elastic limit, for the purpose of retaining a shape or providing a spring back force for retention means. 
The examiner is taking Official notice that it is old and well known that metallic material can be resiliently flexible, for the purpose of retaining a shape or providing a spring back force for retention means.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Kluss, to have had the disclosed latch is resiliently flexible, for the purpose of retaining a shape or providing a spring back force for retention means.
A ring having a plurality of teeth would enhance the form and function of the ring by making it easier to assemble and disassemble  a connection by reducing the force necessary to do such, alternatively, such a structural arrangement would have yielded the same predictable result of securely fastening member together.
The examiner is taking Official notice that it is old and well known to have had a ring having a plurality of teeth, for the purpose of enhancing the form and function of the ring by making it easier to assemble and disassemble  a connection by reducing the force necessary to do such, alternatively, such a structural arrangement would have yielded the same predictable result of securely fastening member together.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (pipe gripping means) which are similar to the applicant’s claimed invention; US-20160040812, GB-1555640, and GB-2143918.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/23/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679